Title: To Thomas Jefferson from Thomas Boylston, 18 November 1788
From: Boylston, Thomas
To: Jefferson, Thomas



Sr.
London Novb. 18th. 1788

Having just received Advice of an Edict being publishd in France, forbiding the importation of foreign Sparmacitæ Oil I beg leave to apply to you for your Assistance respecting the American Ship Diana Capt. from Boston, with a Cargo of Sparmacitæ Oil purchasd there, and Ship’d for Have de Grace, to the Address of Mess. Homberg & Homberg freres of that City.
This Cargo, was purchased, by Vertue of an agreement made at Haver Febuary last, with the foresaid Gentlemen, and Ship’d in the Diana at Boston in August last, and from thence sail’d with said Cargo for Havre Octr. All this was done in full faith, and confidence, that the French Court (which had encouraged, and promoted the Oil Trade
 in America Ships, from America) would not take any sudden, and determinate steps to injure any Person that might engage in the prosecution of it on the foresaid faith and Credit of their Edicts, encouraging the same. Its highly reasonable, and consonant with Honor, and Justice, that an Edict shoud not be in force, and operate against a Ship and Cargo, at so great a distance as Boston, before a suitable and proper time for due notice thereof be first given.
In this case the Edict was announced in France about the last of Sept. or begining of Octr. This Cargo was purchased, in August, the Ship was loaded, and ready to sail, the first fair wind from Boston for Havre, and of Course, impossible to be informed of any design the French Court had of reversing their former Edict, granting Liberty and encourageing the Oil Trade in American Ships, from any of the United States of America.
The favor requested is that your Excellency, would undertake in behalf, of said Ship and by application to the French Court, Obtain Liberty for the said Ship, to finish her Voyage, undertaken on the faith of the Kings Edict, and to enter and sell her Cargo of Sparmacitæ Oil at Havre.
The necessity of this indulgence is very urgent. The Ship being an American built Ship, is prohibited by Act of the English Parliament comeing with her Oil to any Port in England to Land it, and She must return back again to Boston with it, if not Admitted into France—there is no alternitive. And surely the French Court cannot refuse a request circumstanced as this is. I’m Sr. with great Regard your most Huml. Ser.

Tho Boylston


PS.
I have this minute received a Letter from your Honorable Friend Mr. John Adams. He’s well and wishes to see and hear of his friends among which he esteems you.

